DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-16, and 18-21 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Sato US 20120154616 A1.
Re claim 1, Sato teaches an optical element driving device comprising: an interlock member configured to be operated by rotational force of a rotationally-manipulated manipulation ring, and operate an optical element by transmitting rotational force of the manipulation ring to 
	Re claim 2, Sato teaches wherein settings of an operation mode in which the optical element is operated by rotating the manipulation ring, and a changeover transition mode in which an operation direction of the optical element is changed over by rotating the manipulation ring are enabled (see paragraph 0033), and a mode change switch configured to perform changing between the operation mode and the changeover transition mode is provided (see 0032 switch).
	Re claim 3, Sato teaches wherein the manipulation ring includes an external ring and an internal ring positioned on an inside of the external ring, the external ring and the internal ring are made integrally rotatable in the operation mode (see 0055), and by the external ring being rotated with respect to the internal ring in the changeover transition mode, the changeover mechanism is operated (see numeral 155).
	Re claim 4, Sato teaches wherein the internal ring is made movable between a first position and a second position in a direction different from the rotation direction with respect to the external ring in the changeover transition mode, and an operation direction of the optical element is changed over in accordance with a movement position of the internal ring (see paragraph 0033-0035).
	Re claim 5, Sato teaches wherein a cam groove is formed in one of the external ring and the internal ring, and a cam pin to be slidably engaged with the cam groove (lever acts as pin) is provided on another one thereof, and the internal ring is moved between the first position and the 
	Re claim 10, Sato teaches wherein the optical element is made operable in a first direction and a second direction which are opposite to each other, by the manipulation ring being rotated in one direction in a first rotational manipulation range, the optical element is operated in the first direction, and by the manipulation ring being rotated in another direction in the first rotational manipulation range, the optical element is operated in the second direction, and by the manipulation ring being rotated in one direction in a second rotational manipulation range, the optical element is operated in the second direction, and by the manipulation ring being rotated in another direction in the second rotational manipulation range, the optical element is operated in the first direction (see paragraph 0023).
	Re claim 11, Sato teaches wherein, on the manipulation ring, calibrations indicating the first rotational manipulation range and the second rotational manipulation range are added at positions distant in the rotation direction (see figure 3).
	Re claim 12, Sato teaches wherein the manipulation ring is made rotatable in a first rotation direction and a second rotation direction which are opposite to each other, the optical element is made operable in a first direction and a second direction which are opposite to each other, changeover between a first operation mode and a second operation mode is performed by the changeover mechanism, in the first operation mode, the optical element is operated in the first direction when the manipulation ring is rotated in the first rotation direction, and the optical element is operated in the second direction when the manipulation ring is rotated in the second rotation direction, and in the second operation mode, the optical element is operated in the second direction when the manipulation ring is rotated in the first rotation direction, and the 
	Re claim 13, Sato teaches wherein a lens or a lens group is provided as the optical element, a shooting state of a moving image is set as the first operation mode, and a shooting state of a still image is set as the second operation mode (see paragraph 0019).
	Re claim 14, Sato teaches wherein changeover between a manual state in which the optical element is operated by a manual rotational manipulation of the manipulation ring, and an automatic state in which the optical element is operated by drive force generated by a drive motor is enabled, a detection unit configured to detect the first operation mode and the second operation mode is provided, and an operation speed of the optical element in the automatic state is controlled on a basis of a detection result of the detection unit (see paragraph 0034).
	Re claim 15, Sato teaches wherein changeover between a manual state in which the optical element is operated by a manual rotational manipulation of the manipulation ring, and an automatic state in which the optical element is operated by drive force generated by a drive motor is enabled (see paragraph 0034), a zooming lens or lens group is provided as the optical element (see paragraph 0023), a detection unit configured to detect the first operation mode and the second operation mode is provided (see paragraph 0034), and control of causing the first operation mode to decline in an operation speed of the optical element in the automatic state, with respect to that in the second operation mode is performed on a basis of a detection result of the detection unit (see paragraph 0034).
	Re claim 16, Sato teaches wherein changeover between a manual state in which the optical element is operated by a manual rotational manipulation of the manipulation ring, and an automatic state in which the optical element is operated by drive force generated by a drive 
	Re claim 18, Sato teaches wherein a first operation portion configured to operate the optical element in the first operation mode and a second operation portion configured to operate the optical element in the second operation mode are formed on the interlock member (see paragraph 0034 and 0033).
	Re claim 19, Sato teaches wherein a cam ring to be rotated in a same direction as the manipulation ring is provided as the interlock member, and the first operation portion and the second operation portion are formed into symmetric shapes at a distance in a rotation direction of the interlock member (see figure 3) .
	Re claim 20, Sato teaches an optical element driving device configured to drive an optical element and arranged inside a cylindrical casing (see figure 3), wherein the optical element driving device includes an interlock member configured to be operated by rotational force of a rotationally-manipulated manipulation ring, and operate the optical element by transmitting rotational force of the manipulation ring to the optical element (see paragraph 0033), and a changeover mechanism configured to change over an operation direction of the optical element with respect to a rotation direction of the manipulation ring is provided at least on the interlock member (see paragraph 0034).
.


Allowable Subject Matter
Claims 6-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein a fixing member that includes a reverse gear and is configured to rotatably support the interlock member is provided, a transmission gear that can be meshed with the reverse gear is formed on the manipulation ring, the manipulation ring and the 
In regard to independent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein changeover between a manual state in which the optical element is operated by a manual rotational manipulation of the manipulation ring, and an automatic state in which the optical element is operated by drive force generated by a drive motor is enabled, an iris blade is provided as the optical element, a detection unit configured to detect the first operation mode and the second operation mode is provided, and control of causing the first operation mode to decline in an operation speed of the optical element in the automatic state, with respect to that in the second operation mode is performed on a basis of a detection result of the detection unit; recited together in combination with the totality of particular features/limitations recited therein

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872